Exhibit 10.1

 

EIGHTEENTH AMENDMENT TO LOAN DOCUMENTS

 

BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger to BUILD-A-BEAR
WORKSHOP, LLC, BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC. (“BABWF”),
BUILD-A-BEAR ENTERTAINMENT, LLC (“BABE”), BUILD-A-BEAR RETAIL MANAGEMENT, INC.
(“BABRM”), BUILD-A-BEAR CARD SERVICES, LLC (“BABCS”), jointly and severally
(individually and collectively, the "Borrower"), and U.S. BANK NATIONAL
ASSOCIATION ("Lender"), hereby agree as follows effective as of December 14,
2018 (the "Effective Date"):

 

1.

Recitals.

 

 

1.1

Lender and Build-A-Bear Workshop, LLC entered into a Loan Agreement and related
loan and security documents dated as of March 1, 2000 pursuant to which the
Lender extended a revolving credit facility to the Borrower (the “Loan”).

 

 

1.2

Lender, Build-A-Bear Workshop, LLC and BABWI entered into an assumption and
amendment agreement dated as of April 3, 2000, whereby BABWI assumed all of the
obligations of its predecessor in interest, Build-A-Bear Workshop, LLC.

 

 

1.3

Lender and Borrower amended the terms of the Loan by the First Amended and
Restated Loan Agreement and related loan and security documents dated as of June
1, 2001 (the “First Amended Loan Agreement”).

 

 

1.4

Lender and Borrower amended and restated the First Amended Loan Agreement by the
Second Amended and Restated Loan Agreement dated as of February 13, 2002 (the
“Second Amended Loan Agreement”) and Borrower delivered to Lender in connection
therewith the First Amended and Restated Revolving Credit Note and the First
Amended and Restated Security Agreement.

 

 

1.5

Lender and Borrower amended the Second Amended Loan Agreement and related Loan
Documents pursuant to the First Amendment to Loan Documents effective as of May
30, 2003 to add additional borrowers to the Loan Documents, to revise certain
financial covenants in the Loan Documents, and to add Build-A-Bear Workshop
Canada, Ltd. (“Bear Canada”) as a guarantor of the obligations under the Loan
Documents.

 

 

1.6

Lender and Borrower amended the Second Amended Loan Agreement and related Loan
Documents pursuant to the Second Amendment to Loan Documents effective as of
December 31, 2003 to add an additional borrower to the Loan Documents.

 

 

1.7

Lender and Borrower amended the Second Amended Loan Agreement and related Loan
Documents pursuant to the Third Amendment to Loan Documents effective as of May
31, 2004 to extend the Maturity Date and to change certain other terms and
covenants in the Loan Documents.

 

 

--------------------------------------------------------------------------------

 

 

 

1.8

Lender and Borrower amended the Second Amended Loan Agreement and related Loan
Documents pursuant to the Fourth Amendment to Loan Documents effective as of
September 28, 2004 to correct the name of Bear Canada.

 

 

1.9

Lender and Borrower amended and restated the Second Amended Loan Agreement by
the Third Amended and Restated Loan Agreement dated as of May 31, 2005 (the
“Third Amended Loan Agreement”) and Borrower delivered to Lender in connection
therewith the Second Amended and Restated Revolving Credit Note.

 

 

1.10

Lender and Borrower amended the Third Amended Loan Agreement and related Loan
Documents pursuant to the Fifth Amendment to Loan Documents effective as of June
30, 2006 to add Build-A-Bear Workshop UK Holdings, Ltd. (“Bear UK”) as a
Borrower and to change certain other terms and covenants in the Loan Documents
and Borrower delivered to Lender in connection therewith the Third Amended and
Restated Revolving Credit Note.

 

 

1.11

Lender and Borrower amended the Third Amended Loan Agreement and related Loan
Documents pursuant to the Sixth Amendment to Loan Documents effective as of June
19, 2007 to extend the Maturity Date.

 

 

1.12

Lender and Borrower amended and restated the Third Amended Loan Agreement by the
Fourth Amended and Restated Loan Agreement dated as of August 11, 2008 (the
“Fourth Amended Loan Agreement”) and Borrower delivered to Lender in connection
therewith the Fourth Amended and Restated Revolving Credit Note (the “Fourth
Amended Revolving Note”).

 

 

1.13

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Seventh
Amendment to Loan Documents effective as of October 28, 2009 to extend the
Maturity Date, to adjust the rate of interest, and to modify certain covenants.

 

 

1.14

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Eighth
Amendment to Loan Documents effective as of December 31, 2010 to extend the
Maturity Date, to adjust the rate of interest, and to modify certain covenants.

 

 

1.15

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Ninth
Amendment to Loan Documents effective as of December 30, 2011 to extend the
Maturity Date, and to modify certain covenants.

 

 

1.16

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Tenth
Amendment to Loan Documents effective as of June 30, 2012 to modify the Tangible
Net Worth Covenant.

 

 

1.17

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Eleventh
Amendment to Loan Documents effective as of December 21, 2012 to reduce the
Total Facility, to extend the Maturity Date, and to modify certain other terms
of the Loan Documents.

 

- 2 -

--------------------------------------------------------------------------------

 

 

 

1.18

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Twelfth
Amendment to Loan Documents effective as of February 13, 2013 to modify the
Fixed Charge Coverage Ratio covenant.

 

 

1.19

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the
Thirteenth Amendment to Loan Documents effective as of April 30, 2013 to modify
the Fixed Charge Coverage Ratio and Tangible Net Worth covenants.

 

 

1.20

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the
Fourteenth Amendment to Loan Documents effective as of January 22, 2014 to
extend the Maturity Date and to modify the Fixed Charge Coverage Ratio covenant.

 

 

1.21

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Fifteenth
Amendment to Loan Documents effective as of December 31, 2014 to extend the
Maturity Date.

 

 

1.22

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the Joinder
and Sixteenth Amendment to Loan Documents to (i) consent to the formation of
BABCS as a Subsidiary of BABWI, (ii) join BABCS to the Loan Documents, (iii)
consent to the formation of Build-A-Bear Workshop Denmark ApS as a Subsidiary of
Borrower, (iv) consent to the formation of a Build-A-Bear Trading (Shanghai)
Co., Ltd as a Subsidiary of Borrower, (v) extend the Maturity Date, and (vi)
increase the amount of the Investments covenant in the Fourth Amended Loan
Agreement.

 

 

1.23

Lender and Borrower amended the Fourth Amended Loan Agreement, the Fourth
Amended Revolving Note, and the related Loan Documents pursuant to the
Seventeenth Amendment to Loan Documents effective as of May 4, 2017 to extend
the Maturity Date and to modify the leases covenant.

 

 

1.24

Lender and Borrower have agreed to amend the Fourth Amended Loan Agreement, the
Fourth Amended Revolving Note, and the related Loan Documents pursuant to this
Eighteenth Amendment to Loan Documents (this “Amendment”) to extend the Maturity
Date and to modify certain of the fees and covenants set forth therein.

 

 

1.25

Capitalized terms used herein and not otherwise defined will have the meanings
given such terms in the Fourth Amended Loan Agreement or, if not defined
therein, in the Fourth Amended Revolving Note.

 

- 3 -

--------------------------------------------------------------------------------

 

 

2.

Amendments.

 

 

2.1

Section 1 of the Fourth Amended Revolving Credit Note is hereby deleted and
replaced with the following:

 

“1.     Rates of Interest. Interest on each advance hereunder shall accrue at an
annual rate equal to 1.25% plus the one-month LIBOR rate quoted by Bank from
Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each New York Banking Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation, such rate rounded up to the nearest one-sixteenth percent
(a "LIBOR Rate Loan"). The term “New York Banking Day” means any day (other than
a Saturday or Sunday) on which commercial banks are open for business in New
York, New York. Bank's internal records of applicable interest rates shall be
determinative in the absence of manifest error.”

 

 

2.2

Section 3.2 of the Fourth Amended Revolving Note is hereby deleted and replaced
with the following:

 

 

“3.2

The entire outstanding principal balance, all accrued and unpaid interest
thereon, and all other amounts due under the Loan Documents will be due and
payable in full on December 31, 2020 (the “Maturity Date”).”

 

 

2.3

Section 2.1.4 of the Fourth Amended Loan Agreement is hereby deleted and
replaced with the following:

 

“2.1.4     Commitment Fee. Borrower will pay to Lender a commitment fee computed
at the rate of 0.075% per annum, on the average daily difference between: (i)
the outstanding amount of the Revolving Credit Note plus the outstanding amount
of any Letters of Credit, and (ii) the Total Facility, such Commitment Fee to be
payable quarterly in arrears on the last day of each June, September, December
and March and upon the Maturity Date of the Revolving Credit Note and/or the
date this Agreement is terminated.”

 

 

2.4

Section 6.4 of the Fourth Amended Loan Agreement is hereby deleted and replaced
with the following:

 

“6.4     [Reserved]”

 

 

2.5

Section 6.6 of the Fourth Amended Loan Agreement is hereby deleted and replaced
with the following, effective as of the fiscal quarter-end testing date on or
about April 30, 2019 (notwithstanding the Effective Date stated herein):

 

“6.6     Fixed Charge Coverage Ratio. Permit the ratio of: (i) the sum of net
income, plus depreciation, plus amortization, plus interest expense, plus income
taxes, plus operating lease payments, minus the amount of cash actually expended
for taxes and dividends, minus an amount for maintenance capital expenditures
equal to $8,000,000, to (ii) the sum of scheduled principal payments on
Indebtedness including capitalized lease payments, plus the amount of cash
actually expended for interest and operating lease payments, all for Borrower on
a consolidated basis, to be less than 1.20 to 1.00 as of each fiscal
quarter-end, in each case for the four (4) fiscal quarter period then ending.”

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

2.6

Section 6.8 of the Fourth Amended Loan Agreement is hereby deleted and replaced
with the following:

 

“6.8     Redemptions.   Purchase, retire, redeem or otherwise acquire for value,
directly or indirectly, any shares of its capital stock now or hereafter
outstanding; provided however, that Borrower may do so if (i) during the
365-consecutive day period prior to such purchase, retirement, redemption or
other acquisition for value the outstanding principal balance of the Revolving
Credit Loan was $0 for at least thirty (30) consecutive days during such period
(each such 30-day period, a “Resting Period”), and (ii) no Event of Default or
Default exists or will exist as a result of any such purchase, retirement,
redemption or acquisition. Lender acknowledges that a Resting Period concluded
on October 8, 2018.”

 

 

2.7

Section 13.1 of the Fourth Amended Loan Agreement is hereby deleted and replaced
with the following:

 

“13.1     Each accounting term not defined or modified herein will have the
meaning given to it under generally accepted accounting principles as in effect
on the Effective Date of this Agreement. Without limiting the generality of the
foregoing, operating leases shall continue to be classified and accounted for on
a basis consistent with that reflected in the consolidated audited financial
statements of Borrowers for all purposes of this Agreement, notwithstanding any
change in generally accepted accounting principles occurring after the Effective
Date as a result of the adoption of Accounting Standards Update No. 2016-02,
Leases (Topic 842) issued by the Financial Accounting Standards Board on
February 25, 2016, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under generally accepted accounting principles as in effect on the
Effective Date, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes.”

 

3.

General.

 

 

3.1

The closing of this Amendment shall be subject to delivery by Borrower to Lender
of a certificate of the secretary of each Borrower, certifying to the incumbency
and signature of each officer authorized to sign this Amendment.

 

 

3.2

Except as expressly modified herein, the Loan Documents, as amended, are and
remain in full force and effect. The Loan Documents are hereby ratified and
confirmed as the continuing obligation of Borrower. Nothing contained herein
will be construed as waiving any Default or Event of Default under the Loan
Documents or will affect or impair any right, power or remedy of Lender under or
with respect to the Loan Documents, as amended, or any agreement or instrument
guaranteeing, securing or otherwise relating to any of the Obligations.

 

- 5 -

--------------------------------------------------------------------------------

 

 

 

3.3

Borrower represents and warrants to Lender that: (a) this Amendment and the
documents to be executed by Borrower in connection with this Amendment have been
duly authorized, executed and delivered by Borrower; (b) each has full power and
authority to enter into this Amendment; (c) this Amendment and the documents
executed by Borrower in connection with this Amendment constitute the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws in effect
from time to time affecting the rights of creditors generally and except as such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in law or in equity);
and (d) no Default or Event of Default exists. The representations and
warranties of Borrower contained in the Loan Documents are deemed to have been
made again on and as of the date of execution of this Amendment, except to the
extent that such representations and warranties were expressly limited to an
earlier date.

 

 

3.4

Borrower releases Lender from any and all claims, setoffs, actions or causes of
actions that arise out of any transaction, event, or circumstance, which
occurred, existed, was taken, permitted or begun at any time prior to the
Effective Date pursuant to or by virtue of any of the terms of the Loan
Documents.

 

 

3.5

All representations and warranties made by Borrower herein will survive the
execution and delivery of this Amendment.

 

 

3.6

This Amendment will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.

 

 

3.7

Borrower will pay attorneys’ fees and expenses of Lender incurred in connection
with this Amendment and related documentation. Such fees, expenses may be
charged to Borrower by Lender as a Revolving Credit Loan or to any account of
Borrower with Lender.

 

 

3.8

This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio.

 

 

3.9

A copy of this Amendment may be attached to the Fourth Amended Revolving Note as
an allonge. This Amendment is a “Loan Document” as defined in the Fourth Amended
Loan Agreement.

 

 

3.10

This Amendment and the documents and instruments to be executed hereunder
constitute the entire agreement among the parties with respect to the subject
matter hereof and shall not be amended, modified or terminated except by a
writing signed by the party to be charged therewith.

 

- 6 -

--------------------------------------------------------------------------------

 

 

 

3.11

Borrower agrees to execute such other instruments and documents and provide
Lender with such further assurances as Lender may reasonably request to more
fully carry out the intent of this Amendment.

 

 

3.12

This Amendment may be executed in a number of identical counterparts. If so,
each such counterpart shall collectively constitute one agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

 

3.13

No provision of this Amendment is intended or shall be construed to be for the
benefit of any third party.

 

 

3.14

BORROWER AND LENDER HEREBY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION RELATING TO THIS INSTRUMENT AND TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND LENDER EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.

 

SIGNATURE PAGES FOLLOW

 

- 7 -

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO

EIGHTEENTH AMENDMENT TO LOAN DOCUMENTS

 

 

 

   

U.S. BANK NATIONAL ASSOCIATION

   

Lender

         

By:  /s/ Ryan Reckman                                                   

   

Print Name:  Ryan Reckman                                          

Title:  Vice President                                                      

 

- 8 -

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO

EIGHTEENTH AMENDMENT TO LOAN DOCUMENTS

 

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

Borrowers

 

 

 

 

 

 

By:

/s/ Voin Todorovic

 

 

Print Name: 

Voin Todorovic

 

 

Title:

Chief Financial Officer

 

 

 

 

BUILD-A-BEAR ENTERTAINMENT, LLC,

By: Build-A-Bear Retail Management, Inc.,

Sole Member

Borrower

 

 

 

 

 

 

By:

/s/ Voin Todorovic

 

 

Print Name: 

Voin Todorovic

 

 

Title:

Chief Financial Officer

 

 

 

 

BUILD-A-BEAR CARD SERVICES, LLC,

By: Build-A-Bear Workshop, Inc.,

Sole Member

Borrower

 

 

 

 

 

 

By:

/s/ Voin Todorovic

 

 

Print Name: 

Voin Todorovic

 

 

Title:

Chief Financial Officer

 

 

- 9 -